01/04/2022


              'IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0555



                                           DA 21-0555


 PAMELA JO POLEJEWSKI,
                                                                         „u t
                Plaintiff and Appellant,                               JAN 0 4 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
         v.
                                                                     ORDER
 CASCADE COUNTY, JOHN and
 JANE DOE,

                Defendants and Appellees.



         Through counsel, Appellee Cascade County (the County) moves this Court for
dismissal of this appeal because it is premature, referencing Cause No. ADV-20-274,
arising in the Eighth Judicial District Court, Cascade County. Self-represented Appellant
Pamela Jo Polejewski (Polejewski) responds in opposition.
         Some background is necessary. In May 2020, fire fighters responded to a fire in a
trailer functioning as housing for animals on Polejewski's property, located on 77 Wexford
Lane, in Great Falls. The County seized 172 animals. Pursuant to § 27-1-314, MCA,
Polejewski challenged the County's handling of her animals that had been seized by law
enforcement and that were the subject of a forfeiture proceeding in the District Court. In a
June 4, 2020 forfeiture Order, the District Court ordered that Polejewski provide a bond to
cover the monthly costs of $30,000 for the seized animals or face forfeiture. The court also
consolidated both Cause Nos. ADV-20-274 and BDV-20-276(a) in 2020, which this Court
decided on appeal that same year. See State v. Polejewski, Cause No. DA 20-0306, 2020
MT 287N, 2020 Mont. LEXIS 2484 (We affirmed the District Court's Order) (Polejewski
XIV).1

         In March 2021, Polejewski also appealed a District Court Order, issued in Cause No.
ADV-20-274, that denied her motions for reconsideration and injunction, pointing out that any
new issues Polejewski sought to raise were barred by res judicata. We affirmed. State v.
Polejewski, No. DA 21-0150, 2021 MT 283N, 2021 Mont. LEXIS 887 (Polejewski JCV1).
       In the present action, Polejewski filed a "Motion to Compel Discovery" on July 16,
2021, directed to the County. The District Court denied the motion on October 1, 2021,
and Polejewski appealed. The County contends that the District Court's October 1, 2021
Order is not appealable, pursuant to M. R. App. P. 6(5)(a). The County explains that the
court has not issued a scheduling order nor has discovery been requested or answered after
Polejewski filed her action. The County concludes that Polejewski's appeal should be
dismissed because it is not from a final judgment.
       An order denying a motion to compel is an interlocutory order, meaning that it is
not a final judgment, but a decision that manages the case's proceeding. The Montana
Rules of Appellate Procedure clearly disallow appeals of interlocutory orders.
M. R. App. P. 6(5)(0. "[A]n aggrieved party may not appeal from an 'interlocutory
judgment." Farmers Union Mut. Ins. Co. v. Bodell, 2008 MT 363, ¶ 16, 346 Mont. 414,
197 P.3d 913 (citing M. R. App. P. 6(5)(f)). The purpose of our rules is found in a legal
doctrine that precludes piecemeal litigation. Farmers Union, ¶ 17.
       This Court reviewed the order on appeal, attached to Polejewski's Notice of Appeal.
The District Court denied her Motion to Compel Discovery, pointing out that Polejewski
had not complied with the Montana Rules of Civil Procedure by serving proper discovery
requests upon counsel for the County. The order that Polejewski seeks to appeal is not an
appealable order. Therefore,
       IT IS ORDERED that the County's Motion to Dismiss Appeal is GRANTED and
this appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to close this case and to issue remittitur
as of the date of this Order.
       The Clerk is also directed to provide a copy of this Order to Tina Henry, Clerk of
District Court, Cascade County, under Cause No. ADV-20-0274 and Cause No.
BDV-20-276(a); to counsel of record, and to Pamela Jo Polejewski personally.
       DATED this Ll"r\-.
                     ' day of January, 2022.




                                             2
       Chief Justice




    ,Fred•--int-

        Justices




3